UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 30, 2009 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 000-52947 74-3242562 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 95 Elm Street, West Springfield, Massachusetts01089 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code):(413) 787-1700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01.Financial Statements and Exhibits. Pursuant to the requirements of Item 9.01(a)(4) and Item 9.01(b)(2) of Form 8-K, United Financial Bancorp, Inc. (“United Financial Bancorp”) hereby files this Amendment No. 1 to its Current Report on Form 8-K initially filed with the Securities and Exchange Commission on December 1, 2009 in connection with its closing of the acquisition of CNB Financial Corp. with the financial information required by Item 9.01. a. Financial statements of businesses acquired. The following audited financial statements of CNB Financial Corp. included in its Annual Report on Form 10-K for the year ended December 31, 2008 are incorporated by reference to United Financial Bancorp’s Registration Statement on Form S-4 (SEC File No. 333-161282): Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2008 and 2007 Consolidated Statements of Operations for the years ended December 31, 2008 and 2007 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2008 and 2007 Consolidated Statements of Cash Flows for the years ended December 31, 2008 and 2007 Notes to Consolidated Financial Statements The following unaudited, consolidated interim financial statements of CNB Financial Corp. included in its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009 are incorporated by reference to United Financial Bancorp’s Registration Statement on Form S-4 (SEC File No. 333-161282): Consolidated Balance Sheets at September 30, 2009 and December 31, 2008 Consolidated Statements of Operations for the three and nine months ended September 30, 2009 and 2008 Consolidated Statements of Changes in Stockholders’ Equity for the nine months ended September 30, 2009 Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 Notes to Consolidated Financial Statements b.Pro forma financial information. The pro forma financial information required by this Item 9.01(b) is incorporated herein by reference to Exhibit 99.1. d.Exhibits. Exhibit Number Description Pro forma financial information 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. United Financial Bancorp, Inc. Date:February 12, 2010 By: /s/ Mark A. Roberts Mark A. Roberts Executive Vice President and Chief Financial Officer 3
